 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        CR18-01256-TUC-CKJ (JR)
10                 Plaintiff,                         ORDER
11   v.
12   Joshua Joel Pratchard,
13                 Defendant.
14
15
16          The Court having read the [Docket #43] Joint Motion for Pre Plea Preliminary
17   Guideline Calculation and consulted with the Deputy Chief U.S. Probation Officer,
18          IT IS HEREBY ORDERED that the Joint Motion is denied.
19          IT IS FURTHER ORDERED that the parties are directed to meet with either a
20   guideline specialist or supervisor to review the preliminary guideline calculations.
21          Dated this 7th day of November, 2018.
22
23
24
25
26
27
28
